Fourth Court of Appeals
                                       San Antonio, Texas

                                              JUDGMENT
                                           No. 04-19-00096-CR

                                           The STATE of Texas,
                                                Appellant

                                                      v.

                                       Ryan Scott MERENDINO,
                                               Appellee

                     From the 38th Judicial District Court, Uvalde County, Texas
                                Trial Court No. 2018-05-13256-CR
                       Honorable Camile Glasscock Dubose, Judge Presiding 1

          BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and the cause is REMANDED to the trial court for further proceedings.

        SIGNED September 18, 2019.


                                                        _____________________________
                                                        Beth Watkins, Justice




1
 The Honorable H. Paul Canales presided over the suppression hearing and signed the order granting the motion to
suppress.